IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00018-CV

                    IN THE INTEREST OF L.G.H., A CHILD


                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 76,737-D


                                        ORDER

       Appellee’s Motion to Extend Time to File Appellee’s Brief is denied. Appellee’s

brief is due no later than October 21, 2016.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins*
Motion denied
Order issued and filed September 28, 2016

       *Justice Scoggins is recused and did not participate in the decision of this motion.